Exhibit 10.1

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE XPO LOGISTICS,
INC. AMENDED AND RESTATED 2011 OMNIBUS INCENTIVE COMPENSATION PLAN, dated as of
            , 201     between XPO LOGISTICS, INC., a Delaware corporation (the
“Company”), and [name].

This Performance-Based Restricted Stock Unit Award Agreement (this “Award
Agreement”) sets forth the terms and conditions of a target award of
[            ] performance-based restricted stock units (this “Award”) that are
subject to the terms and conditions specified herein (each such restricted stock
unit, an “RSU”) and that are granted to you under the XPO Logistics, Inc.
Amended and Restated 2011 Omnibus Incentive Compensation Plan (the “Plan”). This
Award provides you with the opportunity to earn, subject to the terms of this
Award Agreement, shares of the Company’s Common Stock, $0.001 par value
(“Share”), or cash, as set forth in Section 3 this Award Agreement.

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 10
OF THIS AWARD AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU SHALL HAVE CONFIRMED
YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement, including the provisions
of Section 6(e) of the Plan. In the event of any conflict between the terms of
the Plan and the terms of this Award Agreement, the terms of the Plan shall
govern.

SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:

Notwithstanding anything in your Employment Agreement, if any, to the contrary,
solely with respect to this Award, “Cause” means: (i) your dereliction of duties
or gross negligence or failure to perform your duties or refusal to follow any
lawful directive of the officer to whom you report; (ii) your abuse of or
dependency on alcohol or drugs (illicit or otherwise) that adversely affects
your performance of duties for the Company; (iii) your commission of any fraud,
embezzlement, theft or dishonesty, or any deliberate misappropriation of money
or other assets of the Company; (iv) your breach of any fiduciary duties to the
Company; (v) any act, or failure to act, by you in bad faith to the detriment of
the Company; (vi) your failure to cooperate in good faith with a governmental or
internal investigation of the Company or any of its directors, managers,
officers or employees, if the Company requests your cooperation; (vii) your
failure to follow Company policies, including the Company’s code of conduct
and/or ethics policy, as may be in effect from time to time, and (viii) your
conviction of, or plea of nolo contendere to, a felony or any serious crime;
provided that in cases where cure is possible, you shall first be provided a
15-day cure period. Notwithstanding anything in your Employment Agreement, if
any, to the contrary, solely with respect to the grant of this Award, the
cessation of your employment shall not be deemed to be for Cause unless and
until there shall have been delivered to you a copy of a resolution duly adopted
by the affirmative vote of

not less than a majority of the Board (excluding you, if you are a member of the
Board) after reasonable notice is provided to you and you are given an
opportunity, together your counsel, to be heard before the Board), finding that,
in the sole discretion of the Board, you are guilty of the conduct described in
any of clause (i) through (viii) of this definition.

“Code” means the Internal Revenue Code of 1986, as amended.

“Determination Date” means the date the Committee determines that the
Performance Goal has been met, which shall occur as soon as reasonably
practicable following the Performance Goal being met, but in no event later than
April 30, 2018.

“Employment Agreement” means any individual employment agreement between you and
the Company or any of its Subsidiaries.

Notwithstanding anything in your Employment Agreement, if any, to the contrary,
solely with respect to this Award, “Good Reason” means: (i) the Company
materially breaches the terms of this Award Agreement; or (ii) any reduction in
your base salary; provided that the Company shall first be provided with a
30-day cure period following receipt of written notice from you to the Board
setting forth in reasonable detail the specific conduct of the Company that is
alleged to constitute Good Reason, to cease, and to cure, any conduct specified
in such written notice; provided, further, that such notice shall be provided to
the Board within 45 days of the occurrence of the conduct alleged to constitute
Good Reason and if, at the end of the cure period, the circumstance alleged to
constitute Good Reason has not been remedied, you will be entitled to terminate
your employment for Good Reason during the 30-day period that follows the end of
the cure period. If you do not terminate employment during such 30-day period,
you will not be permitted to terminate your employment for Good Reason as a
result of such event or condition. If the Company disputes the existence of Good
Reason, you will have the burden of proof to establish that Good Reason does
exist or that the circumstances that gave rise to Good Reason have not been
cured. For the avoidance of doubt, a change in your title or the person to whom
you report shall not constitute Good Reason for purposes of this Award Agreement
including without limitation pursuant to clause (i) of this definition.

“Performance Evaluation Period” has the meaning set forth on Exhibit A attached
hereto.

“Performance Goal” means the goal set forth on Exhibit A attached hereto, the
achievement of which determines whether the RSUs subject to this Award Agreement
shall be earned.

“Section 409A” means Section 409A of the Code, and the regulations and other
interpretive guidance promulgated thereunder, as in effect from time to time.

“Settlement Date” means the tenth (10th) day following the earliest of (i) the
Vesting Date; (ii) the date of your termination of employment due to death or
(iii) a Change of Control.

“Vesting Date” means the date on which both the Performance Goal and service
requirement set forth in Section 3(a) of this Award Agreement are met.

 

2

SECTION 3. Vesting and Settlement.

(a) Service-Based Vesting. Except as otherwise provided in this Award Agreement,
subject to your continued employment through the Determination Date and the
achievement of the Performance Goal, you shall vest in the RSUs subject to this
Award Agreement.

(b) Performance-Based Vesting. Promptly following achievement of the Performance
Goal, but in no event later than the Determination Date, the Committee shall
determine whether the Performance Goal has been attained and shall provide
notice to you of such determination as soon as reasonably practicable following
such determination in accordance with Section 11 of this Award Agreement. Except
as otherwise determined by the Committee in its sole discretion, which shall be
subject to Section 6(e) of the Plan or as provided in Section 4 of this Award
Agreement, the delivery of Shares or cash with respect to the RSUs is contingent
on the Committee determining and certifying that the Performance Goal has been
attained.

(c) Change of Control. Notwithstanding any provisions of this Section 3, in the
event of a Change of Control, all outstanding RSUs granted under this Agreement
shall immediately vest in full.

(d) Death/Termination without Cause/Resignation for Good Reason. Notwithstanding
anything to the contrary in this Award Agreement or the Plan to the contrary,
(i) if your employment terminates by reason of your death, all outstanding RSUs
shall immediately vest in full; (ii) if your employment is terminated by the
Company without Cause or you resign for Good Reason after April 2, 2018, you
shall remain eligible to vest in the RSUs on the Determination Date subject to
the achievement of the Performance Goal as determined in accordance with
Section 3(b); and (iii) if your employment is terminated by the Company without
Cause or you resign for Good Reason prior to April 2, 2018, you will vest in a
number of RSUs equal to the product of (x) the number of RSUs granted under this
Award Agreement and (y) a fraction, the numerator of which is the number of days
from the date on which the RSUs were granted through the date of termination of
your employment and the denominator of which is the number of days from the date
of grant through April 2, 2018. Notwithstanding anything in the Plan, this Award
Agreement or your Employment Agreement to the contrary, any determination of
whether Cause or Good Reason exists shall not be effective unless a majority of
the Board of Directors so determines pursuant to a written resolution.

(e) Settlement of RSU Award. On the Settlement Date, the Company shall deliver
to you or your legal representative either (i) one Share or (ii) a cash payment
equal to the Fair Market Value determined as of the Settlement Date of one
Share, in each case, for each RSU that has vested in accordance with the terms
of this Award Agreement; provided that, the Company shall have sole discretion
to determine whether to settle such RSUs in Shares, cash or a combination
thereof.

SECTION 4. Forfeiture of RSUs. If you breach any restrictive covenant (which,
for the avoidance of doubt, includes any non-compete, non-solicit,
non-disparagement or confidentiality provisions) contained in any arrangements
with the Company (including your

 

3

Employment Agreement and the confidentiality covenant contained in Section 10(c)
hereof) to which you are subject or engage in fraud or willful misconduct that
contributes materially to any financial restatement or material loss to the
Company or any of its Subsidiaries, your rights with respect to such RSUs shall
immediately terminate, and you shall be entitled to no further payments or
benefits with respect thereto and, if the RSUs are vested and/or settled, the
Company may require you to forfeit or remit to the Company any amount payable,
or the after-tax net amount paid or received by you, in respect of any RSUs;
provided, however, that (i) the Company shall make such demand that you forfeit
or remit any such amount no later than six months after learning of the conduct
described in this Section 4 and (ii) in cases where cure is possible, you shall
first be provided a 15-day cure period to cease, and to cure, such conduct.

SECTION 5. No Rights as a Stockholder. You shall not have any rights or
privileges of a stockholder with respect to the RSUs subject to this Award
Agreement unless and until certificates representing Shares are actually issued
and delivered to you or your legal representative in settlement of this Award.

SECTION 6. Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion, RSUs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of RSUs in violation of the provisions
of this Section 6 and Section 9(a) of the Plan shall be void.

SECTION 7. Withholding, Consents and Legends.

(a) Withholding. The delivery of Shares or cash pursuant to Section 3(c) or 3(d)
of this Award Agreement, as the case may be, is conditioned on satisfaction of
any applicable withholding taxes in accordance with this Section 7(a) and
Section 9(d) of the Plan. No later than the date as of which an amount first
becomes includible in your gross income for Federal, state, local or foreign
income tax purposes with respect to any RSUs, you shall pay to the Company, or
make arrangements satisfactory to the Company regarding the payment of, any
Federal, state, local and foreign taxes that are required by applicable laws and
regulations to be withheld with respect to such amount. In the event that there
is withholding tax liability in connection with the settlement of the RSUs, if
authorized by the Committee in its sole discretion, you may satisfy, in whole or
in part, any withholding tax liability by having the Company withhold from the
number of Shares or cash you would be entitled to receive upon settlement of the
RSUs, an amount in cash or a number of Shares having a Fair Market Value (which
shall either have the meaning set forth in the Plan or shall have such other
meaning as determined by the Company in accordance with applicable withholding
requirements) equal to such withholding tax liability.

(b) Consents. Your rights in respect of the RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents that the
Committee may determine to be necessary or advisable (including your consent to
the Company’s supplying to any third-party recordkeeper of the Plan such
personal information as the Committee deems advisable to administer the Plan).

 

4

(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.

SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 9. Committee Discretion. The Compensation Committee of the Board shall
have full and plenary discretion with respect to any actions to be taken or
determinations to be made in connection with this Award Agreement, and its
determinations shall be final, binding and conclusive.

SECTION 10. Dispute Resolution.

(a) Jurisdiction and Venue. Notwithstanding any provision in your Employment
Agreement, you and the Company irrevocably submit to the exclusive jurisdiction
of (i) the United States District Court for the Southern District of New York
and (ii) the courts of the State of New York for the purposes of any suit,
action or other proceeding arising out of this Award Agreement or the Plan. You
and the Company agree to commence any such action, suit or proceeding either in
the United States District Court for the Southern District of New York or, if
such suit, action or other proceeding may not be brought in such court for
jurisdictional reasons, in the courts of the State of New York. You and the
Company further agree that service of any process, summons, notice or document
by U.S. registered mail to the other party’s address set forth below shall be
effective service of process for any action, suit or proceeding in New York with
respect to any matters to which you have submitted to jurisdiction in this
Section 10(a). You and the Company irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this Award Agreement or the Plan in (A) the United States District Court for
the Southern District of New York or (B) the courts of the State of New York,
and hereby and thereby further irrevocably and unconditionally waive and agree
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

 

5

SECTION 11. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
certified or registered mail, return receipt requested, postage prepaid,
addressed to the other party as set forth below:

 

If to the Company:  

XPO Logistics, Inc.

Five Greenwich Office Park

Greenwich, CT 06831

Attention: General Counsel

If to you:   To your address as most recently supplied to the Company and set
forth in the Company’s records

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

SECTION 12. Governing Law. This Award Agreement shall be deemed to be made in
the State of Delaware, and the validity, construction and effect of this Award
Agreement in all respects shall be determined in accordance with the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof.

SECTION 13. Headings and Construction. Headings are given to the Sections and
subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof. Whenever the words “include”, “includes” or “including” are used in
this Award Agreement, they shall be deemed to be followed by the words “but not
limited to”. The term “or” is not exclusive.

SECTION 14. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 15(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would materially and adversely impair your
rights under this Award Agreement shall not to that extent be effective without
your consent (it being understood, notwithstanding the foregoing proviso, that
this Award Agreement and the RSUs shall be subject to the provisions of
Section 7(c) of the Plan).

SECTION 15. Section 409A.

(a) It is intended that the provisions of this Award Agreement comply with
Section 409A, and all provisions of this Award Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.

(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge,

 

6

encumbrance, attachment or garnishment. Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to you or
for your benefit under this Award Agreement may not be reduced by, or offset
against, any amount owing by you to the Company or any of its Affiliates.

(c) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest
(except as otherwise provided in your Employment Agreement), on the first
business day after such six-month period.

(d) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.

SECTION 16. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. You and the Company hereby
acknowledge and agree that signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.

SECTION 17. [Section 280G. Notwithstanding anything in this Award Agreement or
your Employment Agreement [(including without limitation Section 5(g))] to the
contrary and regardless of whether this Award Agreement has otherwise expired or
terminated, in the event that any payments, distributions, benefits or
entitlements of any type payable to you (“CIC Benefits”) (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this paragraph would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then your CIC Benefits shall be
reduced to such lesser amount (the “Reduced Amount”) that would result in no
portion of such benefits being subject to the Excise Tax; provided that such
amounts shall not be so reduced if the Company determines, based on the advice
of Golden Parachute Tax Solutions LLC, or such other nationally recognized
certified public accounting firm as may be designated by the Company (the
“Accounting Firm”), that without such reduction you would be entitled to receive
and retain, on a net after tax basis (including, without limitation, any excise
taxes payable under Section 4999 of the Code), an amount that is greater than
the amount, on a net after tax basis, that you would be entitled to retain upon
receipt of the Reduced Amount. Unless the Company and you otherwise agree in
writing, any determination required under this Section 17 shall be made in
writing in good faith

 

7

by the Accounting Firm. In the event of a reduction of benefits hereunder,
benefits shall be reduced by first reducing or eliminating the portion of the
CIC Benefits that are payable under this Award Agreement and then by reducing or
eliminating the portion of the CIC Benefits that are payable in cash and then by
reducing or eliminating the non-cash portion of the CIC Benefits, in each case,
in reverse order beginning with payments or benefits which are to be paid the
furthest in the future. For purposes of making the calculations required by this
Section 17, the Accounting Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code, and other
applicable legal authority. The Company and you shall furnish to the Accounting
Firm such information and documents as the Accounting Firm may reasonably
require in order to make a determination under this Section 17, and the Company
shall bear the cost of all fees the Accounting Firm charges in connection with
any calculations contemplated by this Section 17. In connection with making
determinations under this Section 17, the Accounting Firm shall take into
account the value of any reasonable compensation for services to be rendered by
you before or after the Change of Control, including any non-competition
provisions that may apply to you and the Company shall cooperate in the
valuation of any such services, including any non-competition provisions.]

SECTION 18. [ Lock-Up. Notwithstanding anything to the contrary in your
Employment Agreement, the Plan or any Award Agreement under the Plan, any Shares
issued to you upon settlement or exercise, as applicable, of any RSUs or Options
(whether before, on or after the date hereof), including without limitation the
RSUs under this Award Agreement, shall be subject to a lock-up on sales, offers,
pledges, contracts to sell, grants of any option, right or warrant to purchase,
or other transfers or dispositions, whether directly or indirectly, from the
date hereof until September 2, 2016 (or, if earlier, upon your death or a Change
of Control) and all laws, rules and regulations applicable to you; provided,
however, if determined by the Board in its sole discretion, the provisions of
this Section 18 shall not apply to Shares withheld, sold or otherwise
transferred to the Company to cover the exercise price in connection with the
exercise of any Options or to satisfy the applicable tax withholding in
connection with the exercise or settlement, as applicable of any Options or
RSUs.]

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

 

XPO LOGISTICS, INC.,   by            

 

    Name:       Title:   [NAME]        

 

 

8

Exhibit A

Performance Goal

 

  •   The Performance Goal shall be achieved if (i) the price of a Share, as
reported on the New York Stock Exchange or such other exchange upon which the
Shares trade, trades at or above $60 for twenty consecutive trading days during
the Performance Evaluation Period and (ii) Adjusted Earnings Per Share of at
least $2.50 is achieved with respect to fiscal year 2017.

 

  •   “Adjusted Earnings Per Share” shall mean (i) net income available to
common shareholders, including preferred interest holders, plus depreciation and
amortization less capital expenditures divided by (ii) diluted shares
outstanding.

 

  •   “Performance Evaluation Period” shall mean the period commencing on the
date of grant of the RSUs and ending on April 2, 2018.

 

9